DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments filed 5/17/2022 have been entered. 
	Claims 1, 3-5, 14, 15, 21, 22, 24-29 are pending.
	The outstanding rejection under 35 USC 103a is withdrawn in view of the amendments filed 5/17/2022.
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 14, 15, 21, 22, 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/113013 (‘013) in view of English abstract of Li et al., Zhongguo Shi Yan Xue Ye Xue Za Zhi, 2012;20(4):893-9 (herein after referred as Li).  Both references are of record in the parent application.
‘013 teaches a method of treating herpes virus-induced condition including lymphoma by using a HDAC inhibitor, in a dosage of 0.01-1mg/kg, and an antiviral agent (see claims 1, 2, 4, 8, 16). ‘013 teaches the antiviral agent can be valganciclovir (see claim 79). ‘013 teaches the HDAC inhibitor as being administered orally (see claim 15). ‘013 also teaches the herpes virus include Epstein-Barr virus (see claim 13).  ‘013 teaches various dosing/administration schedule such as pulse administration in various dosing regimen including twice daily, and sometimes, the antiviral agent is administered when no inducing agent is administered (see [00201]-[00208], also page 61, line 11-12). 
‘013 does not expressly teach chidamide as the HDAC inhibitor. ‘013 does not expressly teach the dosing schedule as recited.
Li et al. teaches Chidamide as a HDAC inhibitor effective in inhibiting lymphoma cell line and promote cell apoptosis (see the abstract).
It would have been obvious to one of skilled in the art to employ Chidamide in the method of ‘013 to treat lymphoma. It would have been obvious to one of ordinary skill in the art to employ the herein claimed dosing schedule and regimen in the method of ‘013 to treat lymphoma.
One of ordinary skill in the art would have been motivated to employ Chidamide in the method of ‘013 to treat lymphoma because chidamide is a well-known HDAC inhibitor and it is also well-known to be effective in inhibiting lymphoma cell line and promote cell apoptosis. Employing chidamide in the method of ‘013 to treat lymphoma would be reasonably expected to be effective.
Furthermore, one of ordinary skill in the art would have been motivated to employ the herein claimed dosing schedule and regimen in the method of treating lymphoma. The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The herein claimed dosage and dosing regimen are encompassed by the teachings of the cited prior art as a whole, therefore, the case of obviousness exists.
Response to Arguments
Applicant's arguments filed 5/17/2022 averring Li’s failure to provide rationale to skilled artisan to combine chidamide with an antivral, have been fully considered but they are not persuasive. It is well-known that chidamide is a well-known HDAC inhibitor and it is also well-known to be effective in inhibiting lymphoma cell line and promote cell apoptosis. Therefore, employing chidamide in the method of ‘013 (combining an HDAC inhibitor with an antiviral compound) to treat lymphoma would be reasonably expected to be effective, according to ‘013.
 In response to applicant's argument that chidamide was used as an inducing agent in the instant invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As discussed above, the combination of chidamide and an antiviral agents such as valganciclovir would be reasonably expected to be effective.
Applicant’s arguments averring the presence of unexpected synergistic benefits have been considered, but are not found persuasive. It is applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  In the instant case, it is not clear what the killing rate of ganciclovir is.  Fig. 1 C only shows the killing effect of the combination of ganciclovir/chidamide and that of chidamide alone. Furthermore, the claims are not commensurate with the scope of the unexpected benefits, even if it is present.  For example, the specification has not shown acyclovir plus chidamide would produce such synergistic effects.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627